ORDER

PER CURIAM:
AND NOW, this 20th day of July, 1999, upon consideration of the Report and Recommendations of the Disciplinary Board dated July 2,1999, it is hereby
ORDERED that GARRY A. NELSON, be and he is SUSPENDED from the Bar of this Commonwealth for a period of one (1) year and one (1) day, retroactive to May 21, 1998, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.